Citation Nr: 0928862	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  08-00 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to 
August 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought. 

In his February 2007 notice of disagreement (NOD), the 
Veteran indicated that he believed his 10 percent rating for 
his service-connected asthma should be increased to 30 
percent and that he was disagreeing with the denial of 
service-connection for eczema.  Subsequently, the RO issued a 
rating decision in December 2007 increasing the Veteran's 
asthma rating to 30 percent and granting service connection 
for eczema rated as 10 percent disabling.  As a claimant has 
a right to limit his disagreement to a specific grant of 
benefits, and such grant was fulfilled by the RO, an 
increased rating claim for asthma is not before the Board on 
appeal.  Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where 
... the claimant expressly indicates an intent that 
adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor BVA has authority 
to adjudicate those specific claims, absent a subsequent 
request or authorization from the claimant or his or her 
representative"); cf. AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(citing Hamilton and indicating that a claimant may limit an 
appeal to the issue of entitlement to a particular disability 
rating which is less than the maximum disability rating 
allowed by law). 

With regard to the disagreement with the denial of service 
connection for eczema, the RO granted service connection for 
eczema in a December 2007 rating decision, and this 
constituted a full grant of the benefit sought.  Accordingly, 
the issue of service connection for eczema is not before the 
Board on appeal.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran does not have a current bilateral knee 
disability.


CONCLUSION OF LAW

A bilateral knee disability was not incurred during military 
service. 38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the claimant with notice in 
August and October 2006 prior to the initial decision on the 
claim in January 2007.  Therefore, the timing requirement of 
the notice as set forth in Pelegrini has been met and to 
decide the appeal would not be prejudicial to the claimant.
Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the notice letters indicated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the December 2007 statement of the case (SOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August and October 2006 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including VA 
requesting all records held by Federal agencies, such as 
service treatment records, military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
notice letters notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
notice letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the notice letters 
stated that it was his responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that both the August 2006 and October 2006 letters informed 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there had been changes in the Veteran's 
condition.  The letters also explained how disability ratings 
and effective dates were determined.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA 
opinion with respect to the issue on appeal was obtained in 
January 2007.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is more than adequate, as it is predicated on a 
reading of the service and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's service and VA 
medical records and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims file.  Hence, VA has fulfilled its duty to 
assist the Veteran in the development of his claim and 
adjudication of this appeal may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).   

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air  
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38  
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing  
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54. 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest may affect the credibility of testimony, it does not 
affect competency to testify.").

The Veteran contends that he injured his knees during 
service.  The Veteran's service treatment records document 
complaints of knee pain in February 2005 and April 2006 but 
do not reflect a diagnosis of a disability in either the 
right or left knee.

Post-service, the VA records associated with the claims file 
do not show complaints of knee pain other than a VA 
examination conducted in January 2007.  During that 
examination, the Veteran reported pain to his knees following 
twenty mile runs while on active duty that eventually 
affected him to a point where he could only run one mile at a 
time.  Additionally, he reported swelling and pain affecting 
his right knee to such a degree after running, that he 
"need(s) to pop it and stretch it out, otherwise it feels 
stiff and painful."  The Veteran also reported similar, but 
not quite as severe, pain in his left knee.  The VA examiner 
conducted an examination of the Veteran's knees, which 
indicated that the Veteran had full range of motion in both 
knees and was able to bend them without pain.  X-rays of the 
knees were negative for fractures or arthritic changes.  The 
VA examiner's assessment was that the Veteran's knees were 
normal.  No diagnosis was rendered.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetic  v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
During the pendency of the appeal, evidence must show that 
the Veteran has the disability for which benefits are being 
claimed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The 
Board notes that in this case the competent evidence of 
record does not reflect a diagnosis of a bilateral knee 
disability at any time during the pendency of the appeal.  A 
Veteran's statements as to subjective sympomatology alone, 
such as complaints of pain, without medical evidence of an 
underlying impairment capable of causing the symptoms 
alleged, is generally not sufficient evidence of the 
existence of a current disability for VA service connection 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted), appeal dismissed, 259 F.3d 1356 
(Fed. Cir. 2001). 

In sum, as the Veteran does not have a current diagnosis of a 
bilateral knee disability, the claim cannot be granted.  
Service connection requires evidence that establishes that 
the Veteran currently has the claimed disability.  See 
Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Although the Veteran and his 
representative might sincerely believe that the Veteran 
suffers from a bilateral knee disability, and it is related 
to his service, they are not medical professionals competent 
to render an opinion on matters of a diagnosis and absent a 
professional medical opinion diagnosing a current disability, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).      


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.



______________________________________________
KATHEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


